DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 9-17 and 28-32 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 9 is directed to an assembly comprising an Erlenmeyer flask and a liner bag comprising a single opening and at least one foldable seam, the bag sized to fit within the Erlenmeyer flask, the at least one foldable seam configured to facilitate insertion of the bag into the Erlenmeyer flask, the liner bag having a thickness from 0.0254 mm-0.508 mm, being configured for cell culturing, and comprising a gas-permeable polymeric material. Kimura et al. (US Patent Application Publication 2017/0158996) provides the closest prior art. As discussed in the prior Office Action, Kimura et al. discloses an apparatus comprising a flask and a bag sized to fit within the flask, the bag configured for cell culturing, wherein the bag is a thin film, and the bag comprising a gas-permeable, polymeric material. However, Kimura et al. is silent as to the bag comprising at least one foldable seam configured to facilitate insertion of the bag into the Erlenmeyer flask. There is no disclosure or teaching in the prior art, taken alone or in combination, of a flask assembly comprising an Erlenmeyer flask and a liner bag sized to fit within the Erlenmeyer having at least one foldable seam configured to facilitate insertion of the bag into the Erlenmeyer flask, having a thickness from 0.0254 mm-0.508 mm, being configured for cell culturing, and comprising a gas-permeable polymeric material, within the claim environment.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Woolridge (US Patent Application Publication 2011/0056951) is directed to a sleeve configured for insertion into a laboratory storage container, the sleeve comprising foldable portions.
Masek et al. (US Patent 5,789,684) is directed to a sample storage device comprising a liner configured for insertion into a holder, the holder comprising cut-outs.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799